 1   SHANNON L. GUSTAFSON CA State Bar No. 228856
     Deputy County Counsel
 2   MICHELLE D. BLAKEMORE CA State Bar No. 110474
     County Counsel
 3   385 North Arrowhead Avenue, Fourth Floor
     San Bernardino, California 92415-0140
 4   Telephone: (909) 387-4772
     Facsimile: (909) 387-4069
 5   E-Mail: Shannon.Gustafson@cc.sbcounty.gov
 6   Attorneys for Defendant County of San Bernardino
 7

 8                            UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   JOHN REGALADO,                           Case No. 5:19-cv-000529 MWF (SPx)
12                    Plaintiff,              [PROPOSED] STIPULATED
                                              PROTECTIVE ORDER
13                       v.
                                              [DISCOVERY MATTER FOR
14                                            CONSIDERATION BY MAGISTRATE
     COUNTY OF SAN BERNARDINO;                PYM]
15   CITY OF REDLANDS; NICHOLAS
     KOAHOU, an individual; and DOES 1
16   to 10 Inclusive
                     Defendants.
17

18
19

20

21

22

23

24

25

26
27

28                                            1
                   [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                                    PROTECTIVE ORDER
 2

 3   1.    A. PURPOSES AND LIMITATIONS
 4         Discovery in this action is likely to involve production of confidential, proprietary,
 5   or private information for which special protection from public disclosure and from use
 6   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
 7   parties hereby stipulate to and petition the Court to enter the following Stipulated
 8   Protective Order. The parties acknowledge that this Order does not confer blanket
 9   protections on all disclosures or responses to discovery and that the protection it affords
10   from public disclosure and use extends only to the limited information or items that are
11   entitled to confidential treatment under the applicable legal principles. The parties
12   further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
13   Order does not entitle them to file confidential information under seal; Civil Local Rule
14   79-5 sets forth the procedures that must be followed and the standards that will be
15   applied when a party seeks permission from the court to file material under seal.
16

17   B. GOOD CAUSE STATEMENT
18         This action is likely to involve the production of information from confidential
19   law enforcement data bases involving Plaintiff and third parties. Such confidential and
20   proprietary materials and information consist of, among other things, information
21   otherwise generally unavailable to the public, or which may be privileged or otherwise
22   protected from disclosure under state or federal statutes, court rules, case decisions, or
23   common law. Accordingly, to expedite the flow of information, to facilitate the prompt
24   resolution of disputes over confidentiality of discovery materials, to adequately protect
25   information the parties are entitled to keep confidential, to ensure that the parties are
26   permitted reasonable necessary uses of such material in preparation for and in the
27   conduct of trial, to address their handling at the end of the litigation, and serve the ends
28                                                 2
                     [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   of justice, a protective order for such information is justified in this matter. It is the
 2   intent of the parties that information will not be designated as confidential for tactical
 3   reasons and that nothing be so designated without a good faith belief that it has been
 4   maintained in a confidential, non-public manner, and there is good cause why it should
 5   not be part of the public record of this case.
 6

 7   2.        DEFINITIONS
 8   2.1 Action: This pending federal lawsuit, Regalado v. County of San Bernardino et al.,
 9   Case No. 5:19-cv-000529 MWF (SPx)
10   2.2       Challenging Party: a Party or Non-Party that challenges the designation of
11   information or items under this Order.
12   2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
13   generated, stored or maintained) or tangible things that qualify for protection under
14   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
15   Statement.
16   2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their support
17   staff).
18   2.5 Designating Party: a Party or Non-Party that designates information or items that it
19   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
20   2.6 Disclosure or Discovery Material: all items or information, regardless of the medium
21   or manner in which it is generated, stored, or maintained (including, among other things,
22   testimony, transcripts, and tangible things), that are produced or generated in disclosures
23   or responses to discovery in this matter.
24   2.7 Expert: a person with specialized knowledge or experience in a matter pertinent to
25   the litigation who has been retained by a Party or its counsel to serve as an expert
26   witness or as a consultant in this Action.
27   2.8 House Counsel: attorneys who are employees of a party to this Action. House
28                                                    3
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   Counsel does not include Outside Counsel of Record or any other outside counsel.
 2   2.9   Non-Party: any natural person, partnership, corporation, association, or other
 3   legal entity not named as a Party to this action.
 4   2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
 5   Action but are retained to represent or advise a party to this Action and have appeared in
 6   this Action on behalf of that party or are affiliated with a law firm which has appeared on
 7   behalf of that party, and includes support staff.
 8   2.11 Party: any party to this Action, including all of its officers, directors, employees,
 9   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
10   2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
11   Material in this Action.
12   2.13 Professional Vendors: persons or entities that provide litigation support services
13   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
14   organizing, storing, or retrieving data in any form or medium) and their employees and
15   subcontractors.
16   2.14 Protected Material: any Disclosure or Discovery Material that is designated as
17   “CONFIDENTIAL.”
18   2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from a
19   Producing Party.
20

21   3.    SCOPE
22   The protections conferred by this Stipulation and Order cover not only Protected
23   Material (as defined above), but also (1) any information copied or extracted from
24   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
25   Material; and (3) any testimony, conversations, or presentations by Parties or their
26   Counsel that might reveal Protected Material.
27   Any use of Protected Material at trial shall be governed by the orders of the trial judge.
28                                                 4
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   This Order does not govern the use of Protected Material at trial.
 2

 3   4.    DURATION
 4   Even after final disposition of this litigation, the confidentiality obligations imposed by
 5   this Order shall remain in effect until a Designating Party agrees otherwise in writing or
 6   a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
 7   dismissal of all claims and defenses in this Action, with or without prejudice; and (2)
 8   final judgment herein after the completion and exhaustion of all appeals, rehearings,
 9   remands, trials, or reviews of this Action, including the time limits for filing any motions
10   or applications for extension of time pursuant to applicable law.
11

12   5.    DESIGNATING PROTECTED MATERIAL
13   5.1 Exercise of Restraint and Care in Designating Material for Protection. Each Party or
14   Non-Party that designates information or items for protection under this Order must take
15   care to limit any such designation to specific material that qualifies under the appropriate
16   standards. The Designating Party must designate for protection only those parts of
17   material, documents, items, or oral or written communications that qualify so that other
18   portions of the material, documents, items, or communications for which protection is
19   not warranted are not swept unjustifiably within the ambit of this Order.
20   Mass, indiscriminate, or routinized designations are prohibited. Designations that are
21   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
22   unnecessarily encumber the case development process or to impose unnecessary
23   expenses and burdens on other parties) may expose the Designating Party to sanctions.
24   If it comes to a Designating Party’s attention that information or items that it designated
25   for protection do not qualify for protection, that Designating Party must promptly notify
26   all other Parties that it is withdrawing the inapplicable designation.
27   5.2 Manner and Timing of Designations. Except as otherwise provided in this Order
28                                                 5
                     [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 2   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 3   must be clearly so designated before the material is disclosed or produced.
 4   Designation in conformity with this Order requires:
 5   (a) for information in documentary form (e.g., paper or electronic documents, but
 6   excluding transcripts of depositions or other pretrial or trial proceedings), that the
 7   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 8   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 9   portion or portions of the material on a page qualifies for protection, the Producing Party
10   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
11   in the margins).
12   A Party or Non-Party that makes original documents available for inspection need not
13   designate them for protection until after the inspecting Party has indicated which
14   documents it would like copied and produced. During the inspection and before the
15   designation, all of the material made available for inspection shall be deemed
16   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
17   copied and produced, the Producing Party must determine which documents, or portions
18   thereof, qualify for protection under this Order. Then, before producing the specified
19   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
20   that contains Protected Material. If only a portion or portions of the material on a page
21   qualifies for protection, the Producing Party also must clearly identify the protected
22   portion(s) (e.g., by making appropriate markings in the margins).
23   (b)   for testimony given in depositions that the Designating Party identify the
24   Disclosure or Discovery Material on the record, before the close of the deposition all
25   protected testimony.
26   (c)   for information produced in some form other than documentary and for any other
27   tangible items, that the Producing Party affix in a prominent place on the exterior of the
28                                                 6
                     [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   container or containers in which the information is stored the legend
 2   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
 3   the Producing Party, to the extent practicable, shall identify the protected portion(s).
 4   5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 5   designate qualified information or items does not, standing alone, waive the Designating
 6   Party’s right to secure protection under this Order for such material. Upon timely
 7   correction of a designation, the Receiving Party must make reasonable efforts to assure
 8   that the material is treated in accordance with the provisions of this Order.
 9

10   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
11   6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
12   confidentiality at any time that is consistent with the Court’s Scheduling Order.
13   6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
14   process under Local Rule 37.1 et seq.
15   6.3 The burden of persuasion in any such challenge proceeding shall be on the
16   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
17   to harass or impose unnecessary expenses and burdens on other parties) may expose the
18   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
19   the confidentiality designation, all parties shall continue to afford the material in
20   question the level of protection to which it is entitled under the Producing Party’s
21   designation until the Court rules on the challenge.
22

23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
24   7.1 Basic Principles. A Receiving Party may use Protected Material that is disclosed or
25   produced by another Party or by a Non-Party in connection with this Action only for
26   prosecuting, defending, or attempting to settle this Action. Such Protected Material may
27   be disclosed only to the categories of persons and under the conditions described in this
28                                                 7
                     [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   Order. When the Action has been terminated, a Receiving Party must comply with the
 2   provisions of section 13 below (FINAL DISPOSITION).
 3   Protected Material must be stored and maintained by a Receiving Party at a location and
 4   in a secure manner that ensures that access is limited to the persons authorized under this
 5   Order.
 6   7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 7   by the court or permitted in writing by the Designating Party, a Receiving Party may
 8   disclose any information or item designated “CONFIDENTIAL” only to:
 9   (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well as
10   employees of said Outside Counsel of Record to whom it is reasonably necessary to
11   disclose the information for this Action;
12   (b)   the officers, directors, and employees (including House Counsel) of the Receiving
13   Party to whom disclosure is reasonably necessary for this Action;
14   (c)   Experts (as defined in this Order) of the Receiving Party to whom disclosure is
15   reasonably necessary for this Action and who have signed the “Acknowledgment and
16   Agreement to Be Bound” (Exhibit A);
17   (d)   the court and its personnel;
18   (e)   court reporters and their staff;
19   (f)   professional jury or trial consultants, mock jurors, and Professional Vendors to
20   whom disclosure is reasonably necessary for this Action and who have signed the
21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22   (g)   the author or recipient of a document containing the information or a custodian or
23   other person who otherwise possessed or knew the information;
24   (h)   during their depositions, witnesses, and attorneys for witnesses, in the Action to
25   whom disclosure is reasonably necessary provided: (1) the deposing party requests that
26   the witness sign the form attached hereto; and (2) they will not be permitted to keep any
27   confidential information unless they sign the “Acknowledgment and Agreement to Be
28                                                8
                    [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
 2   court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
 3   Protected Material may be separately bound by the court reporter and may not be
 4   disclosed to anyone except as permitted under this Stipulated Protective Order; and
 5   (i)      any mediator or settlement officer, and their supporting personnel, mutually
 6   agreed upon by any of the parties engaged in settlement discussions.
 7

 8   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 9   OTHER LITIGATION
10   If a Party is served with a subpoena or a court order issued in other litigation that
11   compels disclosure of any information or items designated in this Action as
12   “CONFIDENTIAL,” that Party must:
13   (a)      notify in writing the Designating Party within three calendar days of receipt of the
14   subpoena or court order. Such notification shall include a copy of the subpoena or court
15   order;
16   (b)      promptly notify in writing the party who caused the subpoena or order to issue in
17   the other litigation that some or all of the material covered by the subpoena or order is
18   subject to this Protective Order. Such notification shall include a copy of this Stipulated
19   Protective Order; and
20   (c)      cooperate with respect to all reasonable procedures sought to be pursued by the
21   Designating Party whose Protected Material may be affected.
22   If the Designating Party timely seeks a protective order, the Party served with the
23   subpoena or court order shall not produce any information designated in this action as
24   “CONFIDENTIAL” before a determination by the court from which the subpoena or
25   order issued, unless the Party has obtained the Designating Party’s permission. The
26   Designating Party shall bear the burden and expense of seeking protection in that court
27   of its confidential material and nothing in these provisions should be construed as
28                                                  9
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
 2   from another court.
 3

 4   9.    A      NON-PARTY’S         PROTECTED           MATERIAL            SOUGHT       TO
 5         BE PRODUCED IN THIS LITIGATION
 6   (a)   The terms of this Order are applicable to information produced by a Non-Party in
 7   this Action and designated as “CONFIDENTIAL.” Such information produced by Non-
 8   Parties in connection with this litigation is protected by the remedies and relief provided
 9   by this Order. Nothing in these provisions should be construed as prohibiting a Non-
10   Party from seeking additional protections.
11   (b)   In the event that a Party is required, by a valid discovery request, to produce a
12   Non-Party’s confidential information in its possession, and the Party is subject to an
13   agreement with the Non-Party not to produce the Non-Party’s confidential information,
14   then the Party shall:
15   (1)   promptly notify in writing the Requesting Party and the Non-Party that some or all
16   of the information requested is subject to a confidentiality agreement with a Non-Party;
17   (2)   promptly provide the Non-Party with a copy of the Stipulated Protective Order in
18   this Action, the relevant discovery request(s), and a reasonably specific description of
19   the information requested; and
20   (3)   make the information requested available for inspection by the Non-Party, if
21   requested.
22   (c)   If the Non-Party fails to seek a protective order from this court within 14 days of
23   receiving the notice and accompanying information, the Receiving Party may produce
24   the Non-Party’s confidential information responsive to the discovery request. If the Non-
25   Party timely seeks a protective order, the Receiving Party shall not produce any
26   information in its possession or control that is subject to the confidentiality agreement
27   with the Non-Party before a determination by the court. Absent a court order to the
28                                                10
                     [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
 2   court of its Protected Material.
 3

 4   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
 6   Material to any person or in any circumstance not authorized under this Stipulated
 7   Protective Order, the Receiving Party must immediately (a) notify in writing the
 8   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
 9   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
10   unauthorized disclosures were made of all the terms of this Order, and (d) request such
11   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
12   attached hereto as Exhibit A.
13

14   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15   PROTECTED MATERIAL
16   When a Producing Party gives notice to Receiving Parties that certain inadvertently
17   produced material is subject to a claim of privilege or other protection, the obligations of
18   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
19   This provision is not intended to modify whatever procedure may be established in an e-
20   discovery order that provides for production without prior privilege review. Pursuant to
21   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
22   effect of disclosure of a communication or information covered by the attorney-client
23   privilege or work product protection, the parties may incorporate their agreement in the
24   stipulated protective order submitted to the court.
25

26   12.   MISCELLANEOUS
27   12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to
28                                                11
                     [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   seek its modification by the Court in the future.
 2   12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
 3   Order no Party waives any right it otherwise would have to object to disclosing or
 4   producing any information or item on any ground not addressed in this Stipulated
 5   Protective Order. Similarly, no Party waives any right to object on any ground to use in
 6   evidence of any of the material covered by this Protective Order.
 7   12.3 Filing Protected Material. A Party that seeks to file any Protected Material must
 8   comply with Civil Local Rule 79-5. Protected Material may only be filed under seal
 9   pursuant to a court order authorizing the sealing of the specific Protected Material at
10   issue. If a Party's request to file Protected Material under seal is denied by the court, then
11   the Receiving Party may file the information in the public record unless otherwise
12   instructed by the court.
13

14   13.   FINAL DISPOSITION
15   After the final disposition of this Action, as defined in paragraph 4, within 60 days of a
16   written request by the Designating Party, each Receiving Party must return all Protected
17   Material to the Producing Party or destroy such material. As used in this subdivision, “all
18   Protected Material” includes all copies, abstracts, compilations, summaries, and any
19   other format reproducing or capturing any of the Protected Material. Whether the
20   Protected Material is returned or destroyed, the Receiving Party must submit a written
21   certification to the Producing Party (and, if not the same person or entity, to the
22   Designating Party) by the 60 day deadline that (1) identifies (by category, where
23   appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
24   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
25   any other format reproducing or capturing any of the Protected Material.
26   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
27   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
28                                                 12
                     [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
 2   consultant and expert work product, even if such materials contain Protected Material.
 3   Any such archival copies that contain or constitute Protected Material remain subject to
 4   this Protective Order as set forth in Section 4 (DURATION).
 5

 6   14.   Any violation of this Order may be punished by any and all appropriate measures
 7   including, without limitation, contempt proceedings and/or monetary sanctions.
 8         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9

10   DATED: July 19, 2019                  SPRAY, GOULD, & BOWERS, LLP
11

12                                         By: /s/Darren M. Harris
13
                                                 Darren M. Harris
                                                 Attorney for Plaintiff
14

15   DATED: July 19, 2019                  DISENHOUSE LAW

16

17                                         By: /s/Bruce Disenhouse
                                                 Bruce Disenhouse
18                                               Attorney for Defendant, City of Redlands
19                                               and Officer Koahou

20

21   DATED: July 19, 2019                  MICHELLE D. BLAKEMORE
                                           County Counsel
22

23                                         By: /s/Shannon L. Gustafson
24                                            Shannon L. Gustafson
                                              Deputy County Counsel
25                                             Attorneys for Defendant, County of San
26                                             Bernardino

27

28                                               13
                    [PROPOSED] STIPULATED PROTECTIVE ORDER
 1

 2   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 3
               July 24, 2019
 4   DATED:________________________
 5

 6   _____________________________________
 7
     Sheri Pym
     United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                     14
                 [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                                          EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,    _____________________________ [print or               type full    name],        of
 5   _________________ [print or type full address], declare under penalty of perjury that I
 6   have read in its entirety and understand the Stipulated Protective Order that was issued
 7   by the United States District Court for the Central District of California on [date] in the
 8   case of ___________ [insert formal name of the case and the number and initials
 9   assigned to it by the court]. I agree to comply with and to be bound by all the terms of
10   this Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that is
13   subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order. I further agree to submit to the jurisdiction
15   of the United States District Court for the Central District of California for the purpose
16   of enforcing the terms of this Stipulated Protective Order, even if such enforcement
17   proceedings occur after termination of this action. I hereby appoint
18   __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with this
21   action or any proceedings related to enforcement of this Stipulated Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26
27   Signature: _______________________________
28                                                15
                     [PROPOSED] STIPULATED PROTECTIVE ORDER
